 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”) entered into as of November 10,
2015 (“Effective Date”), by LIFELOGGER TECHNOLOGIES CORP., a Nevada corporation
(the “Company”), on the one hand, and PIXORIAL, INC., a Colorado corporation
(“Pixorial”), and ANDRES ESPINIERA (“Andres”), on the other. Each of the
Company, Pixorial and Andres may also be referred to herein as a “Party, and,
collectively, as the “Parties.”

 

WITNESSETH

 

WHEREAS, Pixorial had been engaged in the business of offering online
user-friendly tools and applications to access, download, edit, tag, process,
store, organize and share videos, photos and music from any device (the
“Business”) and desires to sell, transfer and assign to the Company, and Company
desires to purchase certain of the assets of Pixorial set forth on Exhibit “A”
and as set forth in Section hereof (the “Assets”) in accordance with the terms
and subject to the conditions set forth in this Agreement (the “Transactions”);
and

 

WHEREAS, in connection with the Transaction, the Company desires to engage the
consultancy services of Andres, in accordance with the provisions of that
certain Consulting Services Agreement, the form of which is attached to this
Agreement as Exhibit “B” (the “Consulting Agreement”).

 

NOW, THEREFORE, in consideration of the promises, the reciprocal
representations, warranties and covenants, and subject to the conditions
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, hereby
agree as follows:

 

1. Purchase and Sale of Assets.

 

1.1 Agreement to Purchase and Sell Assets. Subject to the conditions express
herein, Pixorial hereby agrees to sell, assign and deliver to the Company as of
the Closing (as defined below), free and clear of all liens, pledges, options,
claims, title defects, encumbrances, charges and other restrictions of every
kind (collectively, the “Liens”), and the Company hereby agrees to acquire and
accept assignment and delivery of from Pixorial, all right, title and interest
of Pixorial in and to the Assets, together with any replacements thereof and
additions thereto made between the date hereof and the Closing including the
following (collectively, the “Assets”):

 

(a) All of the Seller’s rights, title and interest in all material agreements,
contracts and commitments of Pixorial in relation to the operation of Pixorial’s
Business as set forth in the list delivered to the Company (collectively, the
“Contracts”);

 

(b) The Pixorial software including all computer software programs in
machine-readable form, including as applicable, all input/output formats,
headers, program listings, associated data and internal databases, graphical
elements, narrative descriptions and operating instructions, and all related
tangible media (the “Pixorial Software”), all trademarks, trademark
registrations and applications, service marks, service mark registrations and
applications, copyrights, copyright registrations and applications, trade dress,
trade names (whether or not registered or by whatever name or designation),
owned, applied for, or registered in the name of, the Seller set forth in
Schedule 1.1(b), including, but not limited to the name Pixorial and all
goodwill relating to the Company’s business (collectively, the “Acquired
Intellectual Property” and the “Intangible Assets”);

 

(c) All books and records pertaining to the Assets, including, without
limitation, books, records and files relating to customers and suppliers of the
Seller, operating data, business and marketing plans, computer files, budgets,
regulatory filings, bills of sale, customer and supplier lists, originals of all
documents relating to the accounts receivables and inventory of the products,
copies of financial and accounting records, executed contracts, correspondence
and other similar documents and records used and/or useful in connection with
the Business or the Assets (collectively, the “Records”); and

 



- 1 -

 

 

(d) All goodwill and customer lists associated with the Business.

 

1.2 No Assumption of Liabilities. The parties acknowledge and agree that the
Company shall not assume any of Pixorial’s liabilities or obligations, whether
accrued, absolute, contingent or otherwise including, without limitation, any
liability or obligation with respect to (collectively, the “Pixorial’s
Obligations”), including the following:

 

(a) any product liability or similar claim for injury to persons or property,
regardless of when made or asserted, which arises out of or is based upon any
express or implied representation, warranty or agreement made by the Pixorial or
its agents, or which is imposed by operation of law or otherwise, in connection
with any sales or service performed by or on behalf of the Pixorial on or prior
to the Closing Date;

 

(b) any liability or obligations to any current or former employees, agents,
independent contractors or creditors of the Pixorial (other than those set forth
above under Assumed Liabilities) or under any plan or arrangement with respect
thereto, including, without limitation, liabilities and obligations (A) under
any life, health, accident, disability or any other employee benefit plan, and
(B) under any pension, profit sharing, stock bonus, deferred compensation,
retirement, bonus or other current or former employee compensation or pension
benefit plan or post-retirement benefit plan to which the Pixorial is a party or
under which the Pixorial has any obligation, or which is maintained, or to which
contributions have been made, by the Pixorial or any predecessor or any
corporation which is a controlled group or corporations of which the Pixorial
are a member, or any trade or business (whether or not incorporated) under
common control with the Pixorial, and (C) for wages, salaries, bonuses,
commissions, severance, sick pay, vacation or holiday pay, overtime or other
benefits;

 

(c) any liabilities for any tax, assessment or other governmental imposition of
any type or description, including, without limitation, any federal income or
excess profits taxes or state or federal income, sales, use, excise, ad valorem
or franchise taxes, together with any interest, assessments and penalties
thereon arising out of or attributable to the conduct of the Pixorial’s
operations and the Business prior to the Closing Date or the Pixorial’s or its
shareholders’ federal income or capital gain taxes or state, or local income or
franchise taxes arising by virtue of the transactions contemplated by this
Agreement or otherwise;

 

(d) any liability (i) which arises out of or in connection with any breach or
default by the Pixorial occurring prior to the Closing under any of the
Contracts, (ii) which arises out of or in connection with any violation by the
Pixorial of any requirement of law prior to the Closing Date, (iii) which
relates to the Assets (including those arising under the Contracts) to the
extent relating to periods prior to the Closing Date;

 

(e) any liability arising out of or in connection with litigation or other legal
proceedings, claims or investigations related to the Pixorial or the Business
and operations, regardless of when made or asserted, including, without
limitation, contract, tort, intellectual property, infringement or
misappropriation, crime, fraudulent conveyance, workers’ compensation, product
liability or similar claim for injury to persons or property which arises out of
or is based upon any express or implied warranty, representation or agreement of
the Pixorial or its employees or agents, or which is imposed by law or
otherwise; and

 

(f) any trade payables or other costs of operating the Business prior to the
Closing Date.

 



- 2 -

 

 

2. Purchase Price Consideration.

 

2.1 Purchase Price. Subject to the terms and conditions set forth in this
Agreement, and in reliance on the representations, warranties and covenants of
the parties hereto, the Assets shall be sold by the Pixorial and shall be
purchased by the Company in exchange for 3,200,000 shares of the Company’s
unregistered Common Stock, par value $.001 per share (the “Shares”). The Shares
shall be allocated among the Pixorial Shareholders and Secured Creditors as set
forth on Schedule 2.1.

 

2.2 Allocation of Purchase Price. Schedule 2.2 hereof, which will be attached
prior to the Closing Date, sets forth allocations of the value of the Shares
(the “Purchase Price Consideration”) among the Assets, which shall be used by
the Parties for purposes of reporting the applicable elements of the Transaction
to the Internal Revenue Service (the “IRS”) on Form 8594.

 

3. Closing.

 

3.1 Closing. The closing (the “Closing” or “Closing Date”) of the transactions
contemplated by this Agreement shall take place no later than March 31, 2016 at
such place designated by the Company subject to the satisfaction of all
conditions precedent described in Sections 8 and 9 hereof.

 

3.2 Procedure at the Closing. At the Closing, the parties agree to take the
following steps in the order listed below (provided, however, that upon their
completion all of these steps shall be deemed to have occurred simultaneously):

 

(a) Pixorial shall deliver to the Company evidence reasonably satisfactory to
the Company that each of the conditions to the obligations of the Company set
forth in Section 8 of this Agreement has been satisfied and a certificate of an
officer of Pixorial to such effect;

 

(b) The Company shall deliver to Pixorial evidence reasonably satisfactory to
Pixorial that each of the conditions to the obligations of Pixorial set forth in
Section 9 of this Agreement has been satisfied and a certificate of an officer
of the Company to such effect;

 

(c) Each of Pixorial and the Company shall deliver to the other a copy of the
resolutions of its respective boards of directors, certified by their respective
Secretary or Assistant Secretary and, as to Pixorial , also the consent of its
shareholders and the Secured Creditors (as hereinafter defined), authorizing the
transactions contemplated by this Agreement;

 

(d) Each of Pixorial and the Company shall deliver to the other a good standing
certificates (or certificate of status or compliance) of such party (which is
dated not more than 15 days prior to the Closing);

 

(e) Pixorial shall deliver to the Company a Bill of Sale and Assignment
conveying all its right, title and interest in and to the Assets in the form
attached hereto as Exhibit “E”, as well as such other customary instruments and
documents and certificates reasonably satisfactory to the Company as shall be
sufficient to vest in the Company good, valid and marketable title to the
Assets, free and clear of all Liens;

 

(f) Pixorial shall deliver to the Company possession of any tangible personal
property constituting the Assets which, to the extent not delivered to the
Company, shall be held in trust for the Company and designated as being the
property of the Company,;

 

(g) The Company shall deliver the Shares within 5 business days after the
Closing Date as provided for in Section 2.1; and

 

(h) Each of the Company and Pixorial shall execute and deliver documents
acknowledging receipt from the other, respectively, of the Assets and the
Shares.

 



- 3 -

 

 

4. Representations and Warranties of Pixorial and Andres.

 

In order to induce the Company to enter into this Agreement and to consummate
the transactions contemplated under this Agreement, Pixorial and Andres, jointly
and severely, make the following representations, warranties and covenants, each
of which is relied upon by Company in consummating the transactions contemplated
hereby regardless of any other investigation made or information obtained by the
Company:

 

4.1 Organization, Power and Authority. Pixorial is a corporation duly organized,
validly existing and in good standing under the laws of Colorado and is duly
registered, licensed or qualified to carry on its business in each jurisdiction
in which in which it conducts business or the ownership of their assets requires
such registration, license or qualification. Pixorial has full corporate power
and authority (a) to own or lease its properties and to carry on its business as
it is now being conducted, (b) to enter into this Agreement and, subject to the
Consents (as defined in Section 4.2) to assign, transfer and deliver the Assets
to the Company as provided in this Agreement, and (c) to perform the other
transactions and agreements contemplated by this Agreement.

 

4.2 Consents. Except for the consents set forth in Schedule 4.2, including those
of the Secured Creditors (the “Consents”), no consent, action, permit, license,
approval or authorization of is required or necessary to be obtained by Pixorial
in connection with the execution, delivery and performance of this Agreement.

 

4.3 Good Title to and Condition of the Assets. Pixorial has good and marketable
title to the Assets, free and clear of all Liens. There are no unpaid taxes or
other matters which are or could become a Lien on the Assets.

 

4.4 Acquired Intellectual Property. Schedule 1.1(b) sets forth a list of all of
the Acquired Intellectual Property. Except as set forth in Schedule 1.1(b),
during the two (2) years preceding the date of this Agreement, to the knowledge
of Pixorial and Andres (i) no claim has been asserted or threatened against
Pixorial to the effect that the operation of the Business or the use or
registration of the Acquired Intellectual Property infringes upon or conflicts
with the rights of any person, (ii) no claim has been asserted or notice of
infringement given, by Pixorial against any person, and (iii) no restrictions
exist relating to the Acquired Intellectual Property in connection with their
use for the operation of the Business.

 

4.5 Compliance With Laws; Litigation. There exist no violations of local laws or
orders of any Governmental Authority in respect of the Assets and the conduct of
the Business, which could result in an effect reasonably likely to affect
Pixorial, the Assets or the Business, to the extent of $500.00 for any single
item. There exist no actions, suits, claims, proceedings or inquiries of a
Governmental Authority pending or threatened relating to the Business or the
Assets.

 

4.6 Material Agreements. Pixorial has delivered to the Company true and complete
copies of all all Contracts and, prior to the Closing will deliver, all
amendments, addendums and supplements thereto. Except for the Consents listed on
Schedule 4.2, Pixorial has full legal power and authority to assign its rights
under the Contracts and such assignment will not affect the validity and
enforceability of any of such agreements on the Closing Date, subject to
applicable bankruptcy, insolvency and other laws of general application
affecting creditors rights and general principles of equity and laws of public
policy. The Contracts are valid obligations enforceable in accordance with their
respective terms and are in full force and effect, and except as set forth in
Schedule 4.6, Pixorial is not in breach or in default of any Contract in any
regard that would enable or permit any party thereto to terminate its
obligations thereunder or to accelerate the Obligations of Pixorial (or the
Company, as assignee thereof) thereunder, and there does not exist any event
that, with the giving of notice or lapse of time or otherwise, would constitute
such a breach thereof or default thereunder.

 

4.7 Financial Statements; Books and Records. Pixorial will provide, at its own
cost, the financial statements of Pixorial for the fiscal years ended December
31, 2015 and December 31, 2014 (collectively the “Financial Statements”). The
Company will pay the reasonable costs of auditing the Financial Statements by a
firm registered with the Public Company Accounting Oversight Board. The
Financial Statements will be true, correct and complete and will fairly present,
in all material respects, the financial condition and results of operation and
other information presented for the periods so indicated. Except as fully
disclosed in Schedule 4.7, Pixorial has no liabilities or Obligations (whether
accrued, absolute, contingent, whether due or to become due or otherwise) which
might be or become a charge or Lien against the Assets or be asserted against
the Company after the Closing. The books and records of and relating to Pixorial
(the “Records”) are complete and correct and have been maintained in accordance
with sound business practices and local laws.

 



- 4 -

 

 

4.8 Litigation and Proceedings. Except as disclosed on Schedule 4.8, for the two
year period prior to the date of this Agreement and presently there are no
actions, suits, proceedings, or investigations pending or, to the knowledge of
Pixorial and Andres after reasonable investigation, threatened by or against
Pixorial or affecting Pixorial or the Assets, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind. Neither Pixorial nor Andres have any
knowledge of any material default on their part with respect to any judgment,
order, injunction, decree, award, rule, or regulation of any court, arbitrator,
or governmental agency or instrumentality or of any circumstances which, after
reasonable investigation, would result in the discovery of such a default.

 

4.9 Labor Relations; Independent Contractors and Pensions Plans. (a) Pixorial is
in material compliance with all federal, state and local laws regarding
employment and employment practices, conditions of employment, wages and hours
with respect to the Business; (b) Pixorial is not engaged in unfair labor
practices, and there are no unfair labor practice complaints or grievances
pending or, to the best knowledge of Pixorial , threatened against Pixorial
relating to employees of Pixorial who are employed in connection with the
Business, (c) there are no claims for violations of employment or labor laws, or
age, sex, racial or other employment discrimination pending or, to the knowledge
of Pixorial , threatened against Pixorial relating to employees of the Business,
and (d) there is no labor strike, dispute or work stoppage pending or, to the
best knowledge of Pixorial, threatened against or involving Pixorial ’s business
or at the current customer locations which may affect such business or which may
interfere with its continued operation, and there has been no strike, walkout or
work stoppage involving any of the employees of Pixorial employed with respect
to the Business or at the current customer locations during the twenty-four (24)
months prior to the date of this Agreement. Pixorial has no arrangements with
employees or independent contractors; all such arrangements with employees and
independent contractors are terminable at will by Pixorial without penalty.
Pixorial has no deferred compensation, pension, profit-sharing or retirement
plans.

 

4.10 Information. The information concerning Pixorial set forth in this
Agreement and the Schedules is complete and accurate in all material respects
and does not contain any untrue statements of a material fact or omit to state a
material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, Pixorial
and Andres have fully disclosed in writing to Company (through this Agreement or
the Schedules) all information relating to matters involving Pixorial, its
Business and assets or its present or past operations or activities which (i)
indicated or may indicate, in the aggregate, the existence of a greater than
$500.00, (ii) have led or may lead to a competitive disadvantage on the part of
Pixorial or (iii) either alone or in aggregation with other information covered
by this Section, otherwise have led or may lead to a material adverse effect on
Pixorial, the Assets, or the Business, its operations or activities as presently
conducted or as contemplated to be conducted after the Closing Date, including,
but not limited to, information relating to governmental, employee,
environmental, litigation and securities matters and transactions with
affiliates.

 

4.11 Securities Laws Representations.

 

(a) Receipt of Information. Pixorial has received all documents, records, books
and other information pertaining to the Shares that has been requested by
Pixorial, including without limitation, registration statements, information
statements and other reports filed by the Company with the SEC.

 

(b) No Advertising. At no time was Pixorial presented with or solicited by any
leaflet, newspaper or magazine article, radio or television advertisement, or
any other form of general advertising or solicited or invited to attend a
promotional meeting in connection with the transactions contemplated under this
Agreement.

 

(c) Investment Experience. Pixorial acknowledges that the shares of the Shares
are highly speculative in nature and Pixorial has such sophistication and
experience in business and financial matters as to be capable of evaluating the
merits and risks of the investment. In connection with the delivery of the
Shares, Pixorial has not relied upon the Company for investment, legal or tax
advice, or other professional advice, and has in all cases sought or elected not
to seek the advice of its own personal investment advisers, legal counsel and
tax advisers. Pixorial is able to bear the economic risk and withstand a
complete loss of the investment and it can otherwise be reasonably assumed to
have the capacity to protect its own interest in connection with its investment
in the Shares.

 



- 5 -

 

 

(d) Investment Purposes. Pixorial is acquiring the Shares for its own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in the
amount of Shares Pixorial is acquiring herein. Further, Pixorial does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the restricted Shares Pixorial is acquiring;

 

(e) Restricted Securities. Pixorial understands that the Shares have not been,
and will not be, registered under the Securities Act (as hereinafter defined),
and are being sold in reliance upon a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Pixorial’s
representations as expressed herein. Pixorial understands that the Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Pixorial must hold the Shares indefinitely
until the shares are registered with the SEC (as hereinafter defined) and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Pixorial acknowledges that the Company
has no obligation to register or qualify the Shares. Pixorial further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements imposed under Rule 144
(as hereinafter defined) and which the Company is under no obligation and may
not be able to satisfy. The foregoing provisions notwithstanding, the Company
agrees that it shall take no action to cause the Shares to become canceled,
voided or revoked, or the issuance thereof to be voided or terminated.
Furthermore, the Company agrees to assist in the clearance of the Shares of
restriction upon presentation of any Rule 144 application by Pixorial or its
broker, including, without limitation, (i) authorizing the Company’s transfer
agent to remove the restrictive legend, (ii) expediting the acquisition of a
legal opinion from the Company’s authorized counsel at the Company’s expense,
(iii) delivering any additional documentation that may be required by Pixorial,
its broker or the transfer agent in connection with the legend removal request,
including Rule 144 share representation letters and a resolution of the Board of
Directors evidencing proper issuance of the Shares, and (iv) cooperating and
communicating with Pixorial, its broker and the transfer agent in order to clear
the Shares of restriction as soon as reasonably possible.

 

(f) Legends. Pixorial understands that the Shares may bear one or all of the
following legends:

 

(i) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(ii) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate so legended.

 

For purposes of this Agreement, the term “Rule 144” means Rule 144 promulgated
by the Securities Exchange Commission pursuant to the Securities Act, as such
rule may be amended or interpreted from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such rule; the term “SEC” means the U.S. Securities and Exchange
Commission, and the term “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 



- 6 -

 

 

5. Representations and Warranties of the Company.

 

The Company represents and warrants to Pixorial that:

 

5.1 Corporate Authority. The Company is a corporation duly organized, validly
existing and in good standing under the laws of Nevada and has full corporate
power and authority to perform the transactions and agreements contemplated by
this Agreement.

 

5.2 Authorization; Binding Obligation: Consents. The execution, delivery and
performance of this Agreement have been authorized by all necessary corporate,
shareholder and legal action on the part of the Company. This Agreement has been
duly executed and delivered by the Company and is the legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms.

 

6. Additional Covenants of Pixorial.

 

6.1 Conduct of Business Pending the Closing. After the execution and delivery of
this Agreement and until the Closing, except as otherwise permitted by this
Agreement or as provided by the prior written consent of the Company:

 

(a) The Business will no longer be operated by Pixorial except for the limited
operations needed to fulfill its obligations under the License Agreement (as
hereinafter defined).

 

(b) Pixorial will not enter into any contract or commitment affecting the
Assets, or amend terminate or violate the terms of any such contract or
commitment (or waive any right thereunder).

 

(c) Pixorial will not create or allow to any Liens to encumber the Assets.

 

(d) Pixorial will conduct the affairs of the Business in such a manner so that
the representations and warranties contained in Section 4 shall continue to be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date.

 

(e) Pixorial shall not lease, sell, transfer or otherwise dispose of any of the
Assets.

 

6.2 Inspection. Between the date hereof and the Closing Date, the Company and
its representative shall have full and complete access during normal business
hours to the books, records and properties of Pixorial and to the officers,
accountants and attorneys of Pixorial relating to the Business and the Assets
and may make such reasonable inspections of such books, records and properties
as they may deem reasonably necessary or advisable to evaluate the Assets and
the Business, and Pixorial hereby agrees to cooperate fully with Company to
facilitate such inspections and investigations, provided that the Company shall
not unreasonably interfere with the operations of Pixorial or the Business. The
Company shall also have reasonable access to Pixorial ’s employees, accountants,
attorneys and customers with respect to the Business. The availability or actual
delivery to the Company of information concerning the Business and its
investigation thereof shall not affect the covenants, representations,
warranties, and indemnities of Pixorial contained in this Agreement nor the
Company’s right to rely thereon.

 

6.3 Consents. Pixorial and Andres shall use their respective best efforts to
obtain, so as not to delay the Closing, all consents, approvals and
authorizations necessary to effectuate the transactions contemplated by this
Agreement, including the Consents of the Secured Creditors, in the form
acceptable to the Company.

 

6.4 Risk of Loss. The risk of any loss or damage to the Assets resulting from
fire, theft or any other casualty (except reasonable wear and tear) shall be
borne by Pixorial at all times prior to Closing. If any such loss or damage
shall be sufficiently substantial so as to preclude and prevent resumption of
normal operations of any portion of the Business or the replacement or
restoration of the lost or damaged property within ten (10) days from the
occurrence of the event resulting in such loss or damage (a “Material Loss”),
Pixorial shall immediately notify the Company in writing of its inability to
resume normal operations or to replace or restore such lost or damaged property.
The Company, at any time within ten (10) days after receipt of such notice, may
elect by written notice to Pixorial to either (a) waive such defect and proceed
toward consummation of the Transactions in accordance with terms of this
Agreement, or (b) terminate this Agreement by delivering a written notice to
such effect to Pixorial. If the Company elects to consummate the Transactions
contemplated hereby notwithstanding a Material Loss and does so, or if there
occurs any loss or damage to the Assets that is not a Material Loss but Pixorial
cannot with reasonable diligence repair or replace the affected Assets prior to
Closing, all insurance proceeds payable as a result of the occurrence of the
event resulting in such loss or damage shall be delivered by Pixorial to the
Company, or the rights thereto shall be assigned by Pixorial to the Company, and
Pixorial shall hold all such proceeds in trust for the Company until so
delivered.

 



- 7 -

 

 

6.5 Inconsistent Actions. Prior to the Closing, Pixorial will not (a) take any
action inconsistent with its obligations under this Agreement or which would
hinder or delay consummation of the transactions contemplated hereby, or (b)
enter into or conduct any discussions or encourage, solicit, initiate or
participate in discussions or negotiations with, or provide information to, any
other party concerning the transactions contemplated by this Agreement or
otherwise with respect to the Assets or the Business and shall promptly advise
the Company of any solicitations with respect to such matters.

 

6.6 Notification. Between the date of this Agreement and the Closing Date,
Pixorial shall promptly notify the Company in writing if it becomes aware of any
fact or condition which renders or will render any representation untrue or
incorrect or breaches, or will cause a breach of, any warranty or covenant made
by Pixorial in this Agreement. Should any such fact or condition require any
change in the Schedules hereto, Pixorial shall deliver to the Company a
supplement(s) to the Schedules specifying such change(s). Delivery of such
supplements shall be for information purposes only and shall not modify in any
such respect any representation, warranty, covenant or condition contained
herein.

 

6.7 Confidentiality. Pixorial and Andres agree that each will, and will cause
Pixorial’s other relevant officers, other personnel and authorized
representatives to, hold in strict confidence all information obtained from the
Company or which relates to this Agreement (other than information which is a
matter of public knowledge or which has heretofore been or is hereafter
published in any publication for public distribution or filed as public
information with any Governmental Authority other than a result of a breach of
this covenant) and will not, and will ensure that such other persons do not,
disclose such information to others without the prior written consent of the
Company, provided that Pixorial may provide such data and information: (a) in
connection with obtaining any of the consents necessary to consummate the
transactions contemplated by this Agreement; (c) in any filing required of
Pixorial by a regulatory authority; and (c) in response to legal process or
applicable government regulations, but only that portion of the data and
information which, in the written opinion of Pixorial ’s counsel, is legally
required to be furnished and further provided that Pixorial notifies the Company
of its obligation to provide such confidential information and fully cooperates
with the Company to protect the confidentiality of such data and information
pursuant to the applicable provisions of the U.S. Freedom of Information Act. If
this Agreement is terminated for any reason, none of Pixorial, Andres or such
other persons shall use Company’s information and shall promptly return to the
Company or destroy all tangible evidence thereof, including copies, which have
been furnished to Pixorial or such other persons.

 

6.8 Acquired Intellectual Property. Pixorial agrees to execute on or before the
Closing Date all necessary documents with respect to the assignment of all
Acquired Intellectual Property owned by Pixorial to Company (including, without
limitation, registrations and pending registrations thereof). Pixorial agrees
that at any time from and after the Closing Date, upon the written request of
the Company, its successors, legal representatives or assigns they will use
commercially reasonable efforts to communicate with the Company, its successors,
legal representatives and assigns all information known to them relating to the
Acquired Intellectual Property, and that it will execute and deliver any papers,
make rightful oaths, testify in any legal proceedings, and perform all other
lawful acts reasonably deemed necessary or desirable by the Company, its
successors, legal representatives or assigns, to secure, convey or perfect the
Company’s rights to the Acquired Intellectual Property and to enforce or defend
the Company’s and its assigns’ rights in and to the Acquired Intellectual
Property or assist the Company, its successors, legal representatives or assigns
in obtaining or enforcing their rights to the Acquired Intellectual Property.
Pixorial also agrees to promptly forward to the Company Acquired Intellectual
Property notices of renewal and all other correspondence related to such
registrations or applications received by Pixorial.

 



- 8 -

 

 

7. Additional Covenants of the Company.

 

7.1 Consents. The Company shall use commercially reasonable efforts to obtain,
so as not to delay the Closing, all consents, approvals and authorizations
necessary to effectuate the transactions contemplated by this Agreement,
including the Consents and consents of the Secured Creditors; provided, however,
that nothing herein shall obligate the Company to pay any fees for such
assignment of the Contracts.

 

7.2 Confidentiality. The Company agrees that it will, and will cause its
officers, other personnel and authorized representatives to, hold in strict
confidence all data and information obtained from Pixorial (other than
information which is a matter of public knowledge or which has heretofore been
or is hereafter published in any publication for public distribution or filed as
public information with any Governmental Authority other than a result of a
breach of this covenant) and will not, and will ensure that such other persons
do not, disclose such information to others without the prior written consent of
Pixorial, provided that the Company may provide such data and information: (a)
to any financial institution, investment banking firm, banking institution or
investors providing financing or contemplating providing financing to the
Company for the purposes hereof; (b) in connection with obtaining any of the
consents necessary by a regulatory authority; and (d) in response to legal
process or applicable government regulations, but only that portion of the data
and information which, in the written opinion of the Company, is legally
required to be furnished and further provided that the Company notifies Pixorial
of its obligation to provide such confidential information and fully cooperates
with Pixorial to protect the confidentiality of such data and information
pursuant to the applicable provisions of the Freedom of Information Act. If this
Agreement is terminated for any reason, the Company and such other persons shall
not use Pixorial information and shall promptly return to Pixorial or destroy
all tangible evidence thereof, including copies, which have been furnished to
the Company or such other persons.

 

8. Conditions to the Obligations of the Company.

 

The obligation of the Company to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment at or prior to the Closing of
each of the following conditions:

 

8.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of Pixorial and Andres in this Agreement
shall be true and correct in all material respects on the date of this Agreement
and on the Closing Date. Pixorial and Andres shall have performed and complied
with all of their respective obligations required by this Agreement to be
performed or complied with at or prior to the Closing and shall have delivered
to the Company copies of resolutions adopted by the board of directors and, if
necessary, shareholders of Pixorial authorizing the transactions contemplated by
this Agreement, as well as any consents required to consummate such transactions
and completed its undertaking set forth in Section 6.

 

8.2 No Adverse Action. There shall not be pending or threatened any action
before any court or other Governmental Authority which shall seek to prohibit or
invalidate the delivery of the Assets to the Company, or which might adversely
affect the right of the Company to operate the Business. The Business shall not
have been materially affected by any event or circumstance after the date of
this Agreement.

 

8.3 Certified Resolutions. Pixorial shall have delivered to the Company copies
of resolutions adopted by the board of directors of Pixorial and its
shareholders authorizing the transactions contemplated by this Agreement,
certified as of the Closing by a Secretary or Assistant Secretary of Pixorial.

 

8.4 Receipt of Necessary Consents. All consents, waivers, estoppel letters,
authorizations or approvals of third parties and governmental entities with
respect to any of the transactions contemplated by this Agreement, including,
without limitation, consent of the Secured Creditors, the Pixorial Shareholders,
consent to assignment of the Contracts, with such amendments to the Contracts as
the Company deems appropriate, where required shall have been obtained and
confirmed by written evidence reasonably satisfactory to the Company. In the
event any necessary consent and/or amendment is not obtained prior to the
Closing and the Company elects to close this transaction, the same shall not
constitute a waiver of the Company’s rights and Pixorial and Andres will
nonetheless (a) continue to use commercially reasonable efforts to obtain the
necessary consents and/or amendment, and (b) cooperate with the Company in any
interim arrangement necessary to obtain for the Company the practical benefits
of the Contracts or other arrangement for which the consent has not been
obtained.

 



- 9 -

 

 

8.5 Searches. Pixorial shall have delivered to the Company at least 10 days
prior to the Closing Date the results of a lien, bankruptcy, judgment and
litigation searches dated no earlier than 10 days prior to the date of delivery
thereof to the Company with respect to Pixorial and the Assets.

 

8.6 Discharge of Liens. Pixorial shall have delivered to the Company evidence in
form and substance satisfactory to the Company and the Company’s counsel that
all Pixorial ’s Obligations and Liens affecting the Assets have been discharged
in full.

 

8.7 License Agreement. Pixorial and the Company shall have delivered and entered
into the License Agreement as of the Effective Date as set forth in Exhibit C
(the “License Agreement”).

 

8.8 Lock-Up Agreement. The shareholders of Pixorial (the “Pixorial
Shareholders”) and the Secured Creditors shall have entered into a Lock-Up
Agreement in the form attached hereto as Exhibit D.

 

8.9 Pixorial Shareholder Consent. Pixorial shall have received the written
consent of the Pixorial Shareholders, in a form satisfactory to both Pixorial
and the Company, authorizing the sale of the Assets in exchange for the Shares
as set forth in Section 2.1 which consent shall include an acknowledgement by
the Shareholders of the Securities Laws Representations set forth in Section
4.11.

 

8.10 Secured Creditor Debt. Siena Pier Ventures 2007 Fund, LLP and Siena Pier
Ventures, LLC (the “Secured Creditors”) the holders of certain indebtedness of
the Company in the principal amount of $2,025,000 (the “Siena Debt”) shall have
agreed to exchange the principal amount and accrued interest of the Siena for
the number of shares of the Company’s common stock set forth in Schedule 2.1.

 

8.11 Financial Statements. Pixorial shall have delivered the Financial
Statements to the Company and the Company shall have completed the audit of the
Financial Statements as provided for in Section 4.7.

 

9. Conditions to Obligations of Pixorial and Andres.

 

The obligations of Pixorial and Andres to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment at or prior
to the Closing Date of each of the following conditions:

 

9.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of the Company in this Agreement shall be
true and correct in all material respects on the date of this Agreement and on
the Closing Date. The Company shall have performed and complied with all of its
obligations required by this Agreement to be performed or complied with at or
prior to the Closing and shall have delivered to Pixorial copies of resolutions
adopted by the board of directors of Pixorial authorizing the transactions
contemplated by this Agreement.

 

9.2 Certified Resolutions. The Company shall have delivered to Pixorial copies
of resolutions adopted by the board of directors of the Company authorizing the
transactions contemplated by this Agreement, certified as of the Closing by a
proper officer of the Company.

 

9.3 Delivery of the Shares. Pixorial or its Shareholders shall have received the
the number Shares set forth next to their names on Schedule 2.1as provided for
in this Agreement.

 



- 10 -

 

 

10. Certain Actions After the Closing.

 

10.1 Further Assurances. After the Closing, upon the reasonable request of the
other, each party shall execute and deliver all further documents and
instruments and shall take such other steps as may be reasonably necessary to
effectuate the transactions contemplated hereby. In addition, each party shall
cooperate with and provide information, records, documents and assistance with
respect to claims or liabilities that may arise after the Closing.

 

10.2 Cooperation. Andres will cooperate with Company to the fullest extent
possible without further compensation (but in no event more than five hours each
30 days) for a period of up to 90 days after Closing Date as may be reasonably
required by Company with respect to the operation of Pixorial ’s business. The
Company will designate an officer or other management person to act as a liaison
with Andres to obtain his cooperation in this regard.

 

11. Indemnification.

 

11.1 Indemnity by Pixorial and Andres. Subject to the limitation provided for in
Section 11.3(b), Pixorial and Andres, jointly and severally, agree to indemnify
and hold the Company and its officers, directors, employees, agents and
affiliates (collectively, the “Company Indemnitees”) harmless from all Company
Indemnified Liabilities. For this purpose, “Company Indemnified Liabilities”
shall mean all suits, proceedings, claims, expenses, losses, costs, liabilities,
judgments, deficiencies, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys’ fees and
expenses), whether suit is instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party, incurred or suffered by the Company Indemnitees or any of them arising
from, in connection with or as a result of (a) any false or inaccurate
representation or warranty made by or on behalf of Pixorial or Andres in or
pursuant to this Agreement; (b) any default or breach in the performance of any
of the covenants or agreements made by Pixorial or Andres in or pursuant to this
Agreement; (c) any default or breach in the performance of any of the covenants
or agreements made by Andres in or pursuant to the Consulting Agreement; (d) the
operation of the Assets and the Business prior to the Closing Date; (e) any
Pixorial ’s Obligations; and (f) any obligation or liability of Pixorial which
Company has not assumed.

 

11.2 Indemnity by the Company. The Company agrees that it will indemnify and
hold Pixorial and its officers, directors, employees and agents, including
Andres harmless (collectively, the “Pixorial Indemnitees”) from all Pixorial
Indemnified Liabilities. For this purpose, “Pixorial Indemnified Liabilities”
incurred by Pixorial means all suits, proceedings, claims, expenses, losses,
costs, liabilities, judgments, deficiencies, assessments, actions,
investigations, penalties, fines, settlements, interest and damages (including
reasonable attorneys’ fees and expenses), whether suit is instituted or not and,
if instituted, whether at any trial or appellate level, and whether raised by
the parties hereto or a third party, incurred or suffered by Pixorial or Andres,
arising from, in connection with or as a result of (a) any false or inaccurate
representation or warranty made by or on behalf of the Company in or pursuant to
this Agreement; (b) any default or breach in the performance of any of the
covenants or agreements made by the Company in this Agreement; or (c) the
operation of the Business or the Assets after the Closing Date.

 

11.3 Procedure for Indemnification.

 

(a) In the event any person or entity not a party to this Agreement shall make
any demand or claim or file or threaten to file or continue any lawsuit, which
demand, claim or lawsuit may result in Company Indemnified Liabilities or
Pixorial Indemnified Liabilities, as the case may be, the indemnified party
shall give written notice to such effect to the indemnifying party promptly upon
becoming aware thereof. In such event, the indemnifying party shall assume full
control of the defense thereof and hire counsel (which counsel shall be
reasonably satisfactory to the indemnified party) to defend any such demand,
claim or lawsuit (provided, however, that the failure to give such Notice shall
not relieve the indemnifying party of its obligations hereunder). The
indemnified party shall be permitted to participate in such defense at its sole
cost and expense, provided that if the indemnifying party proposes that the same
counsel represent both the indemnified party and the indemnifying party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them, then the indemnified party
shall have the right to retain its own counsel at the cost and expense of the
indemnifying party. In the event that the indemnifying party shall fail to
respond within 20 days after receipt of the notice from the indemnified party of
any such demand, claim or lawsuit, then the indemnified party may retain counsel
and conduct the defense of such demand, claim or lawsuit, as it may in its sole
discretion deem proper, at the sole cost and expense of the indemnifying party.

 



- 11 -

 

 

(b) With regard to claims of third parties for which indemnification is payable
hereunder, such indemnification shall be paid in advance of settlement or final
adjudication thereof on a current basis within 30 days of receipt from the
indemnified party of such supporting documentation as the indemnifying party may
reasonably request. The Company shall have the right to set off the Company
Indemnified Liabilities against the Shares issuable pursuant to this Agreement
and the Company’s common stock issuable pursuant to the stock options provided
for in the Consulting Agreement (the “Option Shares”). The obligations of
Pixorial and Andres pursuant to this Section 11 to indemnify the Company for the
Company Indemnified Liabilities shall be limited to the Company’s right to set
off such amounts against the Shares and the Option Shares.

 

11.4 Limitations; Survival. The representations, warranties and covenants of the
parties shall survive the Closing for a period of three (3) years from the
Closing Date, in each such case notwithstanding any investigation made by or on
behalf of the Company or Pixorial.

 

12. Termination.

 

12.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned, but not later than the Closing Date:

 

(a) by mutual written consent of the Company and Pixorial;

 

(b) by the Company, in its sole discretion, if any of the representations or
warranties of Pixorial contained herein are not in all material respects true,
accurate and complete or if Pixorial breaches or fails to comply with any
covenant or agreement contained herein and Pixorial or Andres fails to cure such
breach within 10 days of prior written notice;

 

(c) by Pixorial , in its sole discretion, if any of the representations or
warranties of the Company contained herein are not in all material respects
true, accurate and complete or if the Company breaches or fails comply with any
covenant or agreement contained herein and the Company fails to cure within 10
days of prior written notice;

 

(d) by the Company, as provided in Section 6.4 hereof; or

 

(e) by either party upon written notice to the other in the event that the
Closing has not occurred by April 1, 2016, for any reason other than the failure
of the party seeking to terminate this Agreement to perform its obligations
hereunder or a breach of a representation or warranty by such party herein.

 

12.2 Effect of Termination. In the event of a termination of this Agreement
pursuant to Section 12.1, written notice thereof shall promptly be given to the
other party hereto and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned without further action by the other party
hereto. Notwithstanding such termination, each party shall have the right to
seek damages with respect to such termination, and shall not be precluded by the
exercise of such termination right from pursuing, subject to the terms of this
Agreement and applicable law, any cause of action or other claim it may then or
at any time thereafter have against the other party in respect of any breach or
default by the other party hereunder.

 



- 12 -

 

 

13. Miscellaneous.

 

13.1 Amendment and Modification; Assignment; Binding Effect. This Agreement may
only be amended by written instrument signed by the parties hereto. No waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided. Pixorial or Andres shall not assign its rights or
delegate its duties hereunder without the prior written consent of the Company.
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.

 

13.2 Entire Agreement. This Agreement and the schedules and exhibits attached
hereto constitute the entire agreement of the parties with respect to the sale
of the Assets and the other transactions contemplated in this Agreement, and
supersede all prior understandings, agreements and oral representations and
warranties of the parties with respect to the subject matter of this Agreement.

 

13.3 Execution in Counterparts, Electronic Transmission. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original. The signature of any party to this Agreement which is transmitted by
any reliable electronic means such as, but not limited to, a photocopy,
electronically scanned or facsimile machine, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature or an
original document.

 

13.4 Notices. Any notice, request, information or other document to be given
hereunder to any of the parties by any other party shall be in writing and shall
be either hand delivered, delivered by email, mailed by overnight delivery
service or by registered or certified mail (postage prepaid), return receipt
requested, addressed to:

 

  If to Pixorial or Andres: If to Company:         Andres Espineira, CEO
Lifelogger Technologies Corp.   Pixorial, Inc. 11380 Prosperity Farms Rd., Ste.
221E   18555 E. Smoky Hill Rd., #461749 Palm Beach Gardens, FL 33410   Aurora,
CO 80015-3105 Attention: Stewart Garner, CEO         Email: espineira@spv.email
email: stew@lifelogger.com           With a copy to:           Laura Anthony,
Esq.     Lazarus Rothstein, Esq.     Legal & Compliance, LLC     330 Clematis
Street, Suite 217     West Palm Beach, FL 33401



  Email: lanthony@legalandcompliance.com     lrothstein@legalandcompliance.com

 

Any such notice shall be deemed delivered (a) on the date delivered if by
personal delivery or by facsimile, or (b) on the date upon which the return
receipt is signed or delivery is refused or not deliverable, as the case may be,
if mailed. Any party may change the address to which notices under this
Agreement are to be sent to it by giving written notice thereof.

 

13.5 Governing Law. This Agreement will be governed in all respects by the
internal laws of the State of Florida (without giving effect to the conflicts of
law principles thereof).

 

13.6 Service of Process; Jurisdiction; Waiver of Jury Trial Rights.

 

(a) Each of the parties hereto irrevocably consents to the service of any
process, pleading, notices or other papers by the mailing of copies thereof by
any means permitted pursuant to Section 13.4 above or by any other method
provided or permitted under Florida law.

 



- 13 -

 

 

(b) Each party hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any state or federal court sitting in Palm Beach County, Florida
over any suit, action or proceeding arising out of or relating to this
Agreement. Each party hereby irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum. Each party hereby
agrees that a final judgment in any such suit, action or proceeding brought in
any such court shall be conclusive and binding upon such party and may be
enforced in any other courts to whose jurisdiction such party is or may be
subject, by suit upon such judgment.

 

(c) Each party hereto specifically waives any right it might otherwise have to a
jury trial with respect to any matter arising under this Agreement.

 

13.7 Attorneys’ Fees. If any party to this Agreement brings an action to enforce
or interpret its rights arising out of or relating to this Agreement, the
prevailing party shall be entitled to recover its costs and expenses, including
reasonable attorneys’ fees, incurred in connection with such action, including
any appeal of such action.

 

13.8 Severability. If any court, arbitrator or administrative agency of a
competent jurisdiction finds any provision of this Agreement is illegal, invalid
or unenforceable but would be legal, valid or enforceable if some part or parts
of it were deleted or modified, or if the period or area of application were
reduced, then such provision shall apply automatically with such modification as
is necessary to make it legal, valid and enforceable under applicable laws, and
otherwise this Agreement shall continue in full force and effect.

 

13.9 Injunctive Relief. Each party acknowledges and agrees that a breach by
either party of any of the covenants or agreements contained herein will result
in irreparable and continuing damage to the other party for which there will be
no adequate remedy at law. Accordingly, each party hereto agrees that such other
party shall be entitled to injunctive relief and/or a decree for specific
performance, (without need to post a bond or other security), in addition to all
such other relief as may be proper (including monetary damages if appropriate)
at law or in equity.

 

13.10 Interpretation. Each party hereto has reviewed, and has had an adequate
opportunity to have its attorney review, this Agreement. Any controversy over
construction of this Agreement shall be decided without regard to events of
authorship or negotiation.

 

13.11 Expenses. Except as otherwise provided in this Agreement, all legal,
accounting and other costs and expenses incurred in connection with this
Agreement and transactions contemplated by this Agreement shall be paid by the
party incurring the expenses.

 

13.12 Waiver. Any party to this Agreement may extend the time for or waive the
performance of any of the obligations of the other, waive any inaccuracies in
the representations or warranties by the other, or waive compliance by the other
with any of the covenants or conditions contained in this Agreement. Any such
extension or waiver shall be in writing and signed by an officer of the waiving
party. No such waiver shall operate or be construed as a waiver of any
subsequent act or omission of the parties.

 

[This space intentionally blank. Signature page follows.]

 



- 14 -

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

COMPANY:   PIXORIAL:       Lifelogger Technologies Corp.   Pixorial, Inc. a
Nevada corporation   a Colorado corporation           By: /s/ Stewart Garner  
By: /s/ Andres Espineira   Stewart Garner   Name: Andres Espineira   Chief
Executive Officer   Title: CEO and Chairman of the Board                 ANDRES:
              /s/ Andres Espineira       Andres Espineira

 



- 15 -

 

 

INDEX TO EXHIBITS

 

Exhibit “A” Assets Exhibit “B” Consulting Services Agreement Exhibit “C” License
Agreement Exhibit “D” Lock-Up Agreement Exhibit “E” Bill of Sale and Assignment

 

INDEX TO SCHEDULES

 

Schedule 1.1(b) Acquired Intellectual Property Schedule 2.1 Allocation of Shares
Schedule 2.2 Allocation of Purchase Price Schedule 4.2 Consents Schedule 4.7
Liabilities and Obligations Schedule 4.8 Litigation and Proceedings

 



- 16 -

 



 

Exhibit “A” 

LIST OF ASSETS

 

1. Domain Name: www.pixorial.com and all code and content embedded in or
contained on this website.     2. Supplier List and list of users and customers
(approximately 620,000 users)     3. Trademarks:

 

  a. Pixorial ® (Registration: #3592368 Principal)         b. What’s Your Story
® (Registration: #4233467 Principal)         c. Enjoy Your Show ® (Registration:
#3588314 Principal)         d. Your Video Memories on Demand ® (Registration:
#4075516 Supplemental)

 

4. All the source code, software, trade secrets, processes, ideas, know-how,
improvements, discoveries, developments, designs, techniques and contract rights
related to Pixorial software and the Pixorial app including but not limited to
contract rights related to Pixorial app for inclusion on the Apple store and the
Google Play store.     5. All information relating to research & development,
new products, marketing, business plans, market intelligence related to Pixorial
app and its.     6. All works of authorship by Pixorial.     7. All documents
relating to the operation of Pixorial (legal, human resources, business
development, presentations, funding efforts, etc.).     8. All proprietary
rights granted by employees and contractors to Pixorial by the execution of any
and all Proprietary Information and Inventions Agreements.     9. All customer
and supplier agreements.

 



- 17 -

 



 

Exhibit “B” 

CONSULTING AGREEMENT

 

I THIS CONSULTING AGREEMENT (the “Agreement”) is entered into effective as of
November 1, 2015 (the “Agreement Date”) between Lifelogger Technologies Corp., a
Nevada corporation (“Company”), and Andres Espineira (the “Consultant”). For
purposes hereof, Company and Consultant may collectively be referred to as the
“Parties”.

 

BACKGROUND INFORMATION

 

A. WHEREAS, Company desires to contract for certain services as described on the
attached Schedule A from Consultant pursuant to the terms and conditions of this
Agreement; and     B. WHEREAS, Consultant desires to provide services to
Company, as requested in writing by the Company Contact Person referenced above,
upon the terms and subject to the conditions of this Agreement.

 

PROVISIONS

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

14. SERVICES, COMPENSATION, WARRANTY, REPRESENTATION.

 

Consultant agrees to provide those services to Company as such services are
requested in writing by the Company and otherwise all in accordance with the
provisions of this Agreement as set forth in Schedule A (the “Services”).

 

Company will pay those expenses of Consultant, which are incurred in connection
with Consultant’s delivery of Services hereunder, provided Company approves such
expenses in advance. Consultant shall deliver to Company copies of all expense
receipts at the time of submission of invoices. In addition, Consultant agrees
to provide Company with applicable tax forms (e.g. Form W-9) upon Company’s
request.

 

Consultant warrants that the Services to be provided under this Agreement shall
be performed by Consultant, or if this Agreement is with an entity, qualified
personnel in a professional manner conforming to generally accepted industry
standards and practices. This warranty shall be valid for a period of thirty
(30) days from the performance of the relevant Services. The Parties agree that
Consultant’s sole obligation with respect to the Services covered by this
limited warranty shall be to correct the nonconformity or to refund the fees
paid for the affected Services.

 

Consultant agrees to have each employee or Consultant of Consultant who provides
any services under this Agreement to Company sign the Company’s standard
Confidentiality Agreement, Work for Hire Agreement, Certificate of Originality
in the form attached hereto on Schedule B. All such forms must signed prior to
the performance of any work by such individual. Company may withhold payment on
any amounts billed for individuals who have not signed Company’s required forms.

 

15. STATUS OF CONSULTANT. In performing the Services, nothing in this Agreement
shall be construed to create the relationship of employer-employee,
principal-agent or master-servant, either expressed or implied. Further, the
relationship between the Parties is that of contract, Consultant being an
independent contractor, free from interference or control by Company in the
performance of Services, subject only to the terms of this Agreement. Neither
Company nor Contractor has the authority to bind or incur any obligation for the
other, and each agrees that Contractor will not hold itself out to any third
party as having, or act toward any third party in any manner which would suggest
that they have, any such authority.

 

16. TAX AND INSURANCE. Consultant acknowledges that, as an independent
contractor, Consultant is not covered by Company’s workers’ or unemployment
compensation insurance. Additionally, Consultant agrees that no withholding will
be made by Company for any federal, state, local, social security, Medicare or
other taxes (for any governmental or other agency) from any amounts paid to
Consultant by Company under this Agreement. Consultant further agrees to be
solely and personally responsible for the payment of all such taxes from the
compensation or other remuneration paid Consultant under this Agreement.

 



- 1 -

 

 

17. DEFINITION OF CONFIDENTIAL INFORMATION.

 

For purposes of this Agreement, the term “Confidential Information” means all of
the following materials and information (whether or not reduced to writing and
whether or not patentable or protectable by copyright) which Consultant receives
or receives access to in connection with its providing Services to Company: this
Agreement, financial information, business formulas, compilation of information
and records, including information relating to products, prices charged and paid
by Company, research, development, inventions, name or names of customers and
potential customers and trade secrets of Company; (ii) any information related
to the business, marketing, sales and financial strategies of Company; (iii)
computer software, copyrights, and related documentation and all existing and
future products and technology developed or derived therefrom; (iv) any
information or materials received by Company from a third party which Company is
under a covenant to maintain its confidentiality, provided Company notifies
Consultant of its obligation; and (v) any other materials or information related
to the business or activities of Company which are not generally known to others
engaged in similar businesses or activities.

 

Failure to mark any of the Confidential Information as proprietary or secret
shall not affect its status as part of the Confidential Information under the
terms of this Agreement.

 

18. TREATMENT OF INFORMATION.

 

Consultant acknowledges that, as a result of its providing Services to Company,
Consultant will have access to and may be making use of, Company’s Confidential
Information. Consultant also agrees that all software and related documentation
of Company is deemed a valuable trade secret of Company. Consultant agrees that
all of such Confidential Information:

 

Shall not be distributed, disclosed or disseminated in any way or form by
Consultant to any third party except with the prior written permission of
Company;

 

Shall be treated by Consultant with the same degree of care to avoid disclosure
to any third party as is used with respect to Consultant’s own information of
like importance which is to be kept secret, but no less than a reasonable amount
of care under the circumstances; and

 

Shall not be used by Consultant for Consultant’s own purposes except as
otherwise expressly stated herein, without the express prior written permission
of Company.

 

Consultant agrees that all right, title and interest in any Confidential
Information and any changes, modification, enhancements or derivative works
therefrom shall be and remain the exclusive property of Company. All notes,
data, tapes, disks, reference items, memoranda, records, apparatus and other
materials in any way relating to any of the Confidential Information or to
Company’s business shall belong exclusively to Company.

 

The Parties agree that all Services (and all resulting work products) performed
hereunder shall be work-for-hire for the benefit of Company. Consultant hereby
assigns all of Consultant’s rights in all intellectual property (including, but
not limited to, trade secrets, know-how, inventions, copyrights, designs,
computer programs and software techniques) that Consultant conceives or develops
in connection with or related to the Services provided to Company. During and
after the Term, Consultant will do whatever is requested by Company, at its
expense, to transfer of all said work to Company and to sign documents or
otherwise assist in obtaining, confirming, and enforcing Company’s rights in the
assigned property.

 



- 2 -

 

 

19. NON-SOLICATION OF Company EMPLOYEES, PROTECTION OF TRADE SECRETS.

 

During the Term, Consultant may learn Confidential Information essential to the
business and competitive position of Company, including, without limitation,
customer information, business strategies, financial information, employee
information, source and object codes, and other trade secrets that would
unfairly disadvantage Company were Consultant to use or disclose such
information in business activities competitive with Company. To protect
Company’s Confidential Information and its relationships with its employees,
Consultant will not, during the Term and for two (2) years immediately following
its termination for Cause (as hereinafter defined) by the Company or termination
by Consultant as provided for in Section 8.2(d) (or expiration, if applicable),
either as an individual on Consultant’s own account or as a partner, employee,
agent, Consultant, officer, director, stockholder, or otherwise:

 

Own, manage, control or participate in the ownership, management, or control of,
or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent Consultant or otherwise with, any corporation,
partnership, proprietorship, firm, association or other business entity, or
otherwise engage in any business, which is in competition with the business of
the Company as and where conducted by it at the time of such termination;
provided, however, that the ownership of not more than five percent (5%) of any
class of publicly traded securities of any entity shall not be deemed a
violation of this covenant;

 

Reveal the name of, contract with, solicit, persuade, interfere with or endeavor
to entice away from the Company or any of its affiliates or subsidiaries, any of
the Company’s customers or users of its software, or enter into any agreement
with the Company’s customers and software users (or any person or entity
affiliated with then) with respect to the sale, purchase or use of software that
offers functionality substantially similar to the Company’s software products.
In addition to, and not in limitation of the other provisions hereof, Consultant
shall not at any time in any manner interfere with, disturb, disrupt, decrease
or otherwise jeopardize the relationship between the Company and its customers
and software users or do or permit to be done anything which may tend to take
away or diminish the trade, business or good will of the Company with its
Customers or software users or give to any person the benefit or advantage of
the Company’s relationship with such persons; or

 

Hire, solicit for hire, refer, or retain the services of any Company employee or
contractor for any matter whatsoever during the Term and for one year following
its termination period of time which said employee is employed by Company or who
has been employed by the Company within six (6) months.

 

Nondisclosure; Return of Materials. During the Term and following termination
hereof, Consultant will not disclose (except as required by his duties to the
Company or force of law), any concept, design, process, technology, trade
secret, customer list, plan, embodiment or invention, any other intellectual
property (“Intellectual Property”) or any other confidential information,
whether patentable or not, of Company of which Consultant becomes informed or
aware during his tenor with Company, whether or not developed by Consultant. In
the event of the termination or expiration of this Agreement, Consultant will
return to the Company all documents, data and other materials of whatever
nature, including, without limitation, drawings, specifications, research,
reports, embodiments, software and manuals that pertain to his services to the
Company or to any Intellectual Property and shall not retain or cause or allow
any third party to retain photocopies or other reproductions of the foregoing.

 

20. REASONABLENESS OF RESTRICTIVE COVENANTS AND SEVERABILITY.

 

Consultant has carefully read and considered the provisions of Sections 5, 6 and
7 of this Agreement, and having done so, agrees that the restrictions in such
sections are fair and reasonable and are reasonably required for the protection
of the interests of Company.

 

In the event that a court of competent jurisdiction shall determine that any of
the foregoing restrictions are unenforceable, the parties hereto agree that it
is their desire that such court substitute an enforceable restriction in place
of any restriction deemed unenforceable, and that the substitute restriction be
deemed incorporated herein and enforceable against Consultant. It is the intent
of the parties hereto that the court, in so determining any such enforceable
substitute restriction, recognize that it is their intent that the foregoing
restrictions be imposed and maintained to the greatest extent possible. The
foregoing shall not be interpreted to limit any party’s rights to appeal.

 

Sections 7 and 8 of this Agreement shall survive the termination of this
Agreement for any reason whatsoever and Consultant’s engagement in connection
herewith.

 



- 3 -

 



 

21. TERM AND TERMINATION OF THE AGREEMENT.

 

Company hereby agrees to retain Consultant and Consultant agrees to provide the
Services on the terms and conditions hereinafter set forth.. Subject to the
provisions for termination hereinafter provided, the term of this Agreement
shall begin on the date hereof and shall end (“Termination Date”) forty (40)
months after the Effective Date (the “Term”). Notwithstanding the foregoing, the
Term may end on a date that it is earlier terminated by Consultant or the
Company in accordance with the provisions of Paragraph 8.2 below.

 

The services of the Consultant:

 

shall be terminated automatically upon the death or Disability of Consultant;

 

may be terminated for Cause at any time by the Company, with any such
termination not being in limitation of any other right or remedy the Company may
have under this Agreement or otherwise;

 

if the Asset Purchase Agreement entered into among the Company, Pixorial, Inc.
and Consultant dated as of November 10, 2015 (the “APA”) is terminated for any
reason, the Company may terminate this Agreement at any time without Cause with
15 days’ advance notice to Consultant;

 

may be terminated at any time by Consultant with thirty (30) days’ advance
notice to the Company; or

 

may be terminated at any time by Consultant if the Company materially breaches
this Agreement and fails to cure such breach within thirty (30) days of written
notice of such breach from Consultant, provided that Consultant has given notice
of such breach within ninety (90) days after he has knowledge thereof and the
Company did not have Cause to terminate Consultant at the time such breach
occurred.

 

Upon any termination, Consultant shall be deemed automatically to have resigned
from all offices and any directorship held by him in the Company, unless the
Company informs Consultant otherwise.

 

Consultant’s services for all purposes shall be deemed to have terminated as of
the effective date of such termination hereunder (the “Date of Termination”),
irrespective of whether the Company has a continuing obligation under this
Agreement to make payments or provide benefits to Consultant after such date.

 

22. Certain Termination Payments.

 

If Consultant’s services are terminated by the Company with Cause or are
terminated pursuant to Paragraph 8.2 (d) hereof, Consultant shall be entitled to
no further compensation or other payments or benefits under this Agreement,
except as to that portion of any unpaid compensation and benefits accrued and
earned by him under Schedule A up to and including the Date of Termination. If
this Agreement is terminated by the Company without Cause or by Consultant
pursuant to Section 8.2(e), then Consultant shall be entitled to the Consulting
Fees payable monthly for the balance of the Term and the immediate vesting of
the Stock Options.

 

“Cause” means:

 

Consultant’s conviction of, or plea of “no contest” to, a felony;

 

Consultant’s willfully engaging in an act or series of acts of gross misconduct
that result in demonstrable and material injury to the Company;

 

Consultant’s willful and continued failure to perform substantially his duties
with the Company after a demand in writing for substantial performance is
delivered by the Company, which demand specifically identifies the manner in
which the Company believes that the Consultant has not substantially performed
his duties; or

 

Consultant’s repeated and willful failure to follow the written directives of
the Company in connection with his duties hereunder.

 

Unless otherwise agreed upon in writing by the Parties, Consultant shall cease
performing Services and shall submit an invoice for any amounts which may be due
Consultant under this Agreement as of the date of termination;

 

Consultant shall deliver to Company all Confidential Information and materials,
including those materials referred to in Sections 4 and 5 of this Agreement,
together with all copies thereof, in Consultant’s possession or under
Consultant’s control and to certify in writing to Company that all of such
materials have so been returned.

 



- 4 -

 

 

23. MISCELLANEOUS.

 

The duties and obligation of Sections 3, 4, 5, 6, 7, 8 and 9 of this Agreement
shall survive the termination of this Agreement. Consultant will indemnify
Company for damages, liabilities and costs associated with Consultant’s breach
of any of the provisions of this Agreement or the intentional acts of
Consultant.

 

All communications between the Parties with respect to any of the provisions of
this Agreement shall be in writing, and shall be sent by personal delivery or by
airmail, facsimile transmission or other commercial means of rapid delivery,
postage or costs of transmission and delivery prepaid, to Consultant as set
forth in the preamble of this Agreement, or to Company (attention Company
Contact Person with a copy to Legal Department), until such time as either Party
provides the other not less than ten (10) days’ prior written notice of a change
of address in accordance with these provisions.

 

This Agreement is based on the personal services of Consultant. No Services or
rights or obligations associated therewith may be assigned or transferred by
Consultant without the prior written consent of Company. Any attempt by
Consultant to assign or transfer any of the rights, duties, or obligations of
this Agreement without Company’s written consent is void.

 

Consultant understands and agrees that Company may suffer irreparable harm in
the event that Consultant breaches any of Consultant’s obligations under this
Agreement. Accordingly, Consultant agrees that, in the event of said breach,
Company, in addition to any other rights, remedies or damages available to it at
law or in equity, Company may be entitled to a temporary restraining order,
preliminary injunction and permanent injunction in order to prevent or to
restrain any such breach by Consultant.

 

Consultant represents that Consultant’s performance of all the terms of this
Agreement and any Services to be rendered as an independent Consultant of
Company do not and shall not breach any fiduciary or other duty or any covenant,
agreement or understanding (including, without limitation, any agreement
relating to any proprietary information, knowledge or data acquired by
Consultant in confidence, trust or otherwise prior to its performing consulting
services for Company) to which Consultant is a party or by the terms of which
Consultant may be bound. Consultant covenants and agrees that Consultant shall
not disclose to Company, or induce Company to use, any such proprietary
information, knowledge or data belonging to any previous employer, Consultant or
others. Consultant further covenants and agrees not to enter into any agreement
or understanding, either written or oral, in conflict with the provisions of
this Agreement.

 

This Agreement shall be interpreted and enforced in accordance with the laws of
the State of Florida. Each of the parties submits to the jurisdiction of any
state or federal court sitting in Palm Beach County, Florida, in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined by any
such court. Each party also agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waives any bond, surety, or other security that might
be required of any other party with respect thereto. Consultant agrees and
consents to venue in Palm Beach County, Florida and to the in personam
jurisdiction of the aforementioned courts.

 

This Agreement and the agreements referenced herein represent the sole and
entire agreement between the parties and supersedes any and all prior
agreements, negotiations, and discussions between the parties or their
respective counsel with respect to the subject matters covered in this
Agreement. This Agreement may be modified only by a writing signed by both
parties.

 

If either party initiates proceedings for the other’s breach of this Agreement,
the prevailing party shall recover attorneys’ fees and costs, including such
fees and costs on any enforcement or appeal proceedings.

 

This Agreement may be executed in two counterparts, each of which shall
constitute an original, but all of which together shall constitute one and the
same document.

 

[This space intentionally blank. Signatures follow.]

 



- 5 -

 



 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Agreement Date first above
written.

 

CONSULTANT:   LifeLogger Technologies Corp.,     A Nevada corporation          
  By: Andres Espineira     Stewart Garner       Chief Executive Officer

 



- 6 -

 



 

INDEPENDENT CONSULTANT AGREEMENT

 

SCHEDULE A

 

Description of Services:  

Consultant shall serve as a consultant to the Company and shall perform
diligently such duties as are may be reasonably required from time to time by
the Company or its Chief Executive Officer.

      Estimated Time Commitment   Consultant shall devote his full time efforts
to the Services provided to the Company.       Rates/Fees:  

1. Compensation.

 

(a) For all services he may render to the Company during the Term, the Company
shall pay to Consultant the sum of $8,000 per month (the “Consulting Fee”).

 

(b) Other Compensation. Such other compensation as determined by the Company’s
Board of Directors.

 

(c) Time Off. Consultant shall be entitled to two (2) weeks annually wherein the
Consultant will not be required to devote his full time and attention to the
Company’s business, without reduction in compensation. Consultant shall notify
the Company of his intention to take time off.

 

2. Consultant Stock Awards Plan. During the Term, and assuming that the Company
has closed under the terms of the APA (“Closing”), Consultant shall be awarded
stock options to purchase a total of 6,000,000 shares of the Company’s common
stock, which stock options shall (i) be exercisable at market value as
determined by the closing price of the Company’s stock as quoted on the OTC
Markets as of October 31, 2015; and (ii) one –third (1/3) of the options shall
vest on each anniversary of the Closing so long as Consultant continues to
provide services to the Company subject to the terms of the Stock Option
Agreement attached hereto as Exhibit A.

 

Consultant Signature:   LIFELOGGER TECHNOLOGIES CORP.                 ANDRES
ESPINEIRA   By:       Its:  

 



- 7 -

 



 

Schedule B

 

LIFELOGGER TECHNOLOGIES CORP.., Inc.

Independent Consultant – Confidentiality Agreement, Work-for-Hire Agreement

 

Engagement. LIFELOGGER TECHNOLOGIES CORP., Inc. (“Company”) hereby accepts
Andres Espineira (hereinafter “Consultant”) to perform services for Company
under a contract between Company and Andres Espineira (the “Independent
Consultant Agreement”), and Consultant agrees to perform such services all upon
the terms and conditions in this Agreement.

 

24. Term. Unless sooner terminated pursuant to the provisions of the Independent
Consultant Agreement, the term of this engagement under this Agreement shall be
for as long as Consultant provides services to Company hereunder, with
Consultant acknowledging that Consultant may be terminated at any time.

 

25. Confidentiality & Non-Disclosure. Both during and after Consultant’s
engagement, Consultant shall not disclose to anyone outside Company any
“Confidential & Proprietary Information” and “Trade Secrets” and shall use such
information only for Company’s business purposes, and shall provide Company with
notice of any inadvertent disclosure of such information. “Confidential &
Proprietary Information” is defined as information that has not been made
publicly available by Company or the third party owner of such information. It
includes Developments (defined in Section 6), computer software, technical data,
specifications, designs, concepts, discoveries, copyrights, improvements,
product plans, research and development, financial information, customer lists,
leads, and/or marketing programs. “Trade Secrets” is defined as the software
products, including related documentation of Company and such other information
that constitutes a trade secret under applicable law.

 

26. Consultant shall not disclose to Company, use in Company’s business, or
cause Company to use any information or material which is confidential to any
third party unless Company has a written agreement with the third party allowing
Company to receive and use the confidential information or materials. Consultant
will not incorporate into Consultant’s work any material that is subject to the
copyrights of any third party unless Company has the right to copy and
incorporate such copyrighted material.

 

27. Surrender of Records & Property. Upon the termination of the Consultant’s
engagement, for any reason whatsoever, the Consultant agrees to surrender to
Company, in good condition, all records pertaining to Company’s business
operations and related to any work performed for Company, all Company property,
and any and all third party property, including all Confidential & Proprietary
Information, Trade Secrets, drawings, computer programs or copies thereof,
documentation, notebooks and notes, reports and any other materials on
electronic or printed media. Included are any documents or media containing the
names, addresses, and other information with regard to customers or potential
customers of the Company, which have been served by the Consultant.

 

28. Invention Assignment. Consultant hereby grants, transfers and assigns to
Company all of Consultant’s rights, title and interest, if any, in any and all
Developments, including rights to translation and reproductions in all forms or
formats and the copyrights and patent rights thereto, if any, and Consultant
agrees that Company may copyright said materials in Company’s name and secure
renewal, reissues and extensions of such copyrights for such periods of time as
the law may permit. “Developments” is defined as any idea, invention, process,
design, concept, or useful article (whether the design is ornamental or
otherwise), computer program, documentation, literary work, audiovisual work and
any other work of authorship, hereafter expressed, made or conceived in the
scope of Consultant’s employment or engagement and solely or jointly by
Consultant during Consultant’s engagement whether or not subject to patent,
copyright or other forms of protection.

 

29. Consultant acknowledges that the copyrights in Developments created by
Consultant belong to Company by operation of law, or may belong to a party
engaged by Company by operation of law pursuant to a works for hire contract
between Company and such contracted party. To the extent the copyrights in such
works may not be owned by Company or such contracted party by operation of law,
Consultant hereby assigns to Company or such contracted party, as the case may
be, all copyrights (if any) Consultant may have in Developments.

 



- 8 -

 

 

30. Items not assigned must be listed and described on the attached “Schedule of
Separate Works.” Consultant agrees not to include any part of such items in the
materials Consultant prepares for Company unless and until such items are
licensed or assigned to Company under separate written agreement.

 

31. At all times hereafter, Consultant agrees promptly to disclose to Company
all Developments, to execute separate written assignments to Company at
Company’s request, and to assist Company in obtaining patents or copyrights in
the U.S. and in other countries, on any Developments assigned to Company that
Company, in its sole discretion, seeks to patent or copyright. Consultant also
agrees to sign all documents, and do all things necessary to obtain such patents
or copyrights, to further assign them to Company, and to reasonably protect them
and Company against infringement by other parties at Company expense with
Company prior approval.

 

32. Consultant irrevocably appoints any Company-selected designee to act, at all
time hereafter, as his or her agent and attorney-in-fact to perform all
reasonable acts to obtain patents and/or copyrights related to Developments as
defined and required by this Agreement if Consultant (i) refuses to perform
those acts or (ii) is unavailable, within the meaning of the United States
Patent and Copyright laws. Consultant expressly intends it that the foregoing
power of attorney be coupled with an interest.

 

33. Consultant shall keep complete, accurate, and authentic information and
records on all Developments in the manner and form reasonably requested by
Company. Such information and records, and all copies thereof, shall be the
property of Company as to any Developments assigned to Company. Consultant
agrees to promptly surrender such information and records at the request of
Company as to any Developments.

 

34. Non-Solicitation. Consultant shall not employ or engage or attempt to employ
or engage the services of any employee of Company, either directly or through
the agency of a third party during the term of, or within one (1) year after,
the termination of Consultant’s employment with Company.

 

35. Conflict of Interest. Consultant agrees to devote their primary efforts to
the service of Company and the promotion of Company’s interests. Consultant
further agrees never to enter into any relationship, and to immediately sever
any existing relationship, whether such relationship is one for monetary gain,
or not, that compromises Consultant’s ability to act in the best interests of
Company, or detracts from Consultant’s ability to perform Consultant’s
responsibilities and obligations.

 

36. Entire Agreement & Termination. This Agreement and the Independent
Consultant Agreement represents the entire understanding and agreement between
the parties with respect to the subject matter hereof, and supersedes all other
negotiations, understandings and representations (if any) made by and between
such parties.

 

37. Jurisdiction and Venue. The parties acknowledge that a substantial portion
of negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in Miami-Dade County, Florida, and that, therefore,
without limiting the jurisdiction or venue of any other federal or state courts,
each of the parties irrevocably and unconditionally (a) agrees that any suit,
action or legal proceeding arising out of or relating to this Agreement may be
brought in the courts of record of the State of Florida in Palm Beach County or
the court of the United States, Southern District of Florida; (b) consents to
the jurisdiction of each such court in any such suit, action or proceeding; (c)
waives any objection which it may have to the laying of venue of any such suit,
action or proceeding in any of such courts; and (d) agrees that service of any
court paper may be effected on such party by mail, as provided in this
Agreement, or in such other manner as may be provided under applicable laws or
court rules in said state.

 

38. Consultant Representations, Warranties, and Acknowledgments. Consultant
represents and warrants to Company that Consultant is fully empowered to enter
and perform Consultant’s obligations under this Agreement. Consultant further
warrants that Consultant is under no restrictive covenants to any person or
entity that will be violated by entering into and performing this Agreement.
Consultant agrees that this Agreement constitutes the valid and legally binding
obligation of Consultant enforceable in accordance with its terms.

 

39. Severability. If any part of this Agreement or any other Agreement entered
into pursuant hereto is contrary to, prohibited by or deemed invalid under
applicable law or regulation, such provision shall be inapplicable and deemed
omitted to the extent so contrary, prohibited or invalid, but the remainder
hereof shall not be invalidated thereby and shall be given full force and effect
so far as possible.

 



- 9 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year as indicated below.

 

LIFELOGGER TECHNOLOGIES CORP.,

A Nevada corporation

 

By:     Date:    

 

Printed Name:      

 

CONSULTANT: Date:    

 

                Printed Name:      

 



- 10 -

 

 

SCHEDULE OF SEPARATE WORKS

 

The following are works that are not assigned by Section 8 of the Independent
Consultant – Confidentiality Agreement, Work-for-Hire Agreement, in which
Consultant has any right, title or interest, and which were conceived or written
either wholly or in part by Consultant, prior to or outside the scope of
Consultant’s engagement by Company.

 

DESCRIPTION: (If none, enter the word “None”)

 

Indicate any item listed above that has been published, registered as a
copyright, or is or has been the subject of a patent application:

 

Indicate the name of such organization or third party that also has rights in
any of the listed items (such as former employers, partners, etc.):

 

The foregoing is complete and accurate to the best of Consultant’s knowledge.

 

Consultant’s Signature:     Date:    

 

Consultant’s Printed Name:      

 



- 11 -

 



 

Exhibit “C”

 

FORM OF LOCK-UP AGREEMENT

 

This Lock-Up Agreement (this “Agreement”) is dated as of __________, 2015 and
made by the shareholder set forth on the signature page to this Agreement (the
“Holder”). Any and all capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Asset Purchase Agreement
(as defined below).

 

WHEREAS, each of Lifelogger Technologies Corp. (the “Company”), Pixorial, Inc.
(“Pixorial”) and Andres Espiniera, have entered into an Asset Purchase Agreement
dated November __, 2015 (the “Asset Purchase Agreement” ) that provides for the
Company’s purchase of Pixorial’s assets and extinguishment of certain debts; and

 

WHEREAS, the execution and delivery of this Agreement by the undersigned is a
condition to the closing of the Asset Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

 

1. Representations and Warranties. The undersigned hereby represents and
warrants that the undersigned has full power and authority to enter into this
Agreement. This Agreement and the terms, covenants, provisions and conditions
hereof shall be binding upon, and shall inure to the benefit of, the respective
heirs, successors and assigns of the parties hereto.

 

2. Lock-Up. Following the Closing, the undersigned will not, directly or
indirectly:

 

(a) offer for sale, sell, pledge or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any shares of the
Company or any other securities convertible into or exercisable or exchangeable
for shares of the Company, in each case which are beneficially owned and/or
acquired as of the date of this Agreement or underlying any security acquired as
of the date of this Agreement, or any other shares of the Company that may be
acquired by the Holder under the terms of the Asset Purchase Agreement
(collectively, the “Shares ”), including, without limitation, Shares that may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the U.S. Securities and Exchange Commission and Shares that
may be issued upon exercise of any options or warrants, or securities
convertible into or exercisable or exchangeable for Shares;

 

(b) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of Shares, whether any such transaction is to be settled by delivery of Shares
or other securities, in cash or otherwise; or

 

(c) publicly disclose the intention to do any of the foregoing.

 

3. Release of Lock-Up, Exclusions. The restrictions on the actions set forth in
Sections 2(a) through (c) above shall expire with respect to: one-third (1/3) of
the Shares on the one (1) year anniversary of the Closing; (ii) one-third (1/3)
of the Shares on the two (2) year anniversary of the Closing and (iii) one-third
(1/3) of the Shares on the three (3) year anniversary of the Closing.
Furthermore, such restrictions shall not apply to: (i) transfers of Shares as a
bona fide gift; (ii) transfers of Shares to any trust, partnership, limited
liability company or other entity for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned; (iii) transfers of
Shares to any beneficiary of the undersigned pursuant to a will, trust
instrument or other testamentary document or applicable laws of descent; (iv)
transfers of Shares to the Company by way of repurchase or redemption; (v)
transfers of Shares to any Affiliate of the undersigned; (vi) transfers of
Shares by the undersigned that are in compliance with applicable federal and
state securities laws; or (vii) transfer of Shares by the undersigned pursuant
to an underwritten secondary offering provided that, in the case of any transfer
or distribution pursuant to clause (i), (ii), (iii), (v) or (vi) above, each
donee, distributee or transferee shall sign and deliver to the Company, prior to
such transfer, a lock-up agreement substantially in the form of this Agreement.
For purposes of this Agreement, “immediate family” shall mean any relationship
by blood, marriage, domestic partnership or adoption, not more remote than first
cousin.

 



- 1 -

 

 

4. Right to Decline Transfer. The Company and its transfer agent on its behalf
are hereby authorized (a) to decline to register any transfer of securities if
such transfer would constitute a violation or breach of this Agreement and (b)
to imprint on any certificate representing Shares a legend describing the
restrictions contained herein.

 

5. Notices. Unless otherwise provided herein, all notices, requests, waivers and
other communications made pursuant to this Agreement will be in writing and will
be given in accordance with the notice provisions of the Asset Purchase
Agreement, provided that the address for notices to the Holder shall be as set
forth on the signature page hereto.

 

6. Counterparts. This Agreement may be executed in facsimile and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.

 

7. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be conformed to prevailing law
rather than voided, if possible, in order to achieve the intent of the parties
and, in any event, the remaining provisions of this Agreement shall remain in
full force and effect and shall be binding upon the parties hereto.

 

8. Amendment. This Agreement may be amended or modified by written agreement
executed by the undersigned and the Company.

 

9. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

10. Governing Law. The terms and provisions of this Agreement shall be construed
in accordance with the laws of the State of Florida.

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed as of the date first indicated above.

 

HOLDER:

 

  By:   Print Name:   Print Title (if applicable):   Name of Entity (if
applicable):       Address:       Date:

 



- 2 -

 



 

Exhibit “E”

 

BILL OF SALE AND ASSIGNMENT

 

This BILL OF SALE AND ASSIGNMENT (the “Bill of Sale”), dated this __ day of
____, 2016, is from PIXORIAL, INC., a Colorado corporation (the “Seller”) to
LIFLOGGER TECHNOLOGIES CORP., a Nevada corporation (the “Buyer”).

 

NOW, THEREFORE, pursuant to the terms of the Asset Purchase Agreement dated as
November __, 2015 between Seller, Andres Espiniera and Buyer (the “Purchase
Agreement”) and in consideration of the issuance of 3,200,000 shares of the
Buyer’s common stock as provided for the Purchase Agreement and such other good
and valuable consideration, the receipt and sufficiency of which are hereby
conclusively acknowledged, the parties hereto hereby agree as follows.
Capitalized terms used but not defined herein have the meaning given them in the
Purchase Agreement.

 

1. The Seller hereby sells, grants, conveys, assigns, transfers and delivers to
Buyer all of Seller’s right, title, and interest in and to the Assets, free and
clear of all liens, mortgages, pledges, options, claims, security interests,
conditional sales contracts, title defects, encumbrances, charges and other
restrictions of every kind (collectively, the “Liens”). Such sale, transfer,
conveyance and assignment shall be effective on the date hereof (the “Effective
Date”).

 

2. Buyer hereby absolutely accepts and assumes to be solely liable and
responsible for the liabilities associated with the ownership after the Closing
Date of the Assets. Except as set forth above, Buyer is not assuming any
liabilities or obligations of Seller whatsoever, and the Seller shall continue
to be fully responsible for those liabilities and obligations.

 

3. The Seller covenants and agrees that in the event that (i) the Assets or
other rights covered in this Bill of Sale cannot be transferred or assigned by
it without the consent of or notice to a third party and in respect of which any
necessary consent or notice has not as of the date hereof been given or
obtained, or (ii) the Assets or rights are non-assignable by their nature and
will not pass by this Bill of Sale, the beneficial interest in and to the same
will in any event pass to the Buyer, as the case may be; and the Seller
covenants and agrees (in each case without any obligation on the part of the
Seller to incur any out-of-pocket expenses) (a) to hold, and hereby declares
that it holds, such property, Assets or rights in trust for, and for the benefit
of, the Buyer, (b) to cooperate with the Buyer in the Buyer’s efforts to obtain
and to secure such consent and give such notice as may be required to effect a
valid transfer or transfers of such Assets or rights, (c) to cooperate with the
Buyer in any reasonable interim arrangement to secure for the Buyer the
practical benefits of such Assets pending the receipt of the necessary consent
or approval, and (d) to make or complete such transfer or transfers as soon as
reasonably possible.

 

4. The Seller further agrees (without any obligation on the part of the Seller
to incur any out-of-pocket expenses) that it will at any time and from time to
time, at the request of the Buyer, execute and deliver to the Buyer any and all
other and further instruments and perform any and all further acts reasonably
necessary to vest in the Buyer the right, title and interest in or to any of the
Assets which this instrument purports to transfer to the Buyer.

 

5. Any individual, partnership, corporation or other entity may rely, without
further inquiry, upon the powers and rights herein granted to the Buyer and upon
any notarization, certification, verification or affidavit by any notary public
of any state relating to the authorization, execution and delivery of this Bill
of Sale or to the authenticity of any copy, conformed or otherwise, hereof.

 



- 1 -

 

 

6. All of the terms and provisions of this Bill of Sale will be binding upon the
Seller and its successors and assigns and will inure to the benefit of the Buyer
and its successors and assigns.

 

7. This Agreement shall be governed by the laws of the State of Florida, without
regard to conflicts of law principles thereunder.

 

8. This Bill of Sale is being delivered in connection with the Closing under the
Purchase Agreement and is made subject to the provisions of the Purchase
Agreement. In the event of any conflict or inconsistency between this Bill of
Sale and the Purchase Agreement, the Purchase Agreement shall be the controlling
document.

 

9. This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, each of the parties has caused this Bill of Sale and
Assignment to be executed as of the date and year first set forth above.

 

  PIXORIAL, INC.         By:     Name:     Title:           LIFELOGGER
TECHNOLOGIES CORP.         By:     Name:     Title:  

 



- 2 -

 



 

SCHEDULE 1.1(B)

ACQUIRED INTELLECTUAL PROPERTY

 

1. Domain Name: www.pixorial.com and all code and content embedded in or
contained on this website.     2. Trademarks:

 

  a. Pixorial ® (Registration: #3592368 Principal)         b. What’s Your Story
® (Registration: #4233467 Principal)         c. Enjoy Your Show ® (Registration:
#3588314 Principal)         d. Your Video Memories on Demand ® (Registration:
#4075516 Supplemental)

 

3. All the source code, software, trade secrets, processes, ideas, know-how,
improvements, discoveries, developments, designs, techniques and contract rights
related to the Pixorial software and the Pixorial app including but not limited
to contract rights related to Pixorial app for inclusion on the Apple store and
the Google Play store.     4. All information relating to research &
development, new products, marketing, business plans, market intelligence
related to Pixorial app and its.     5. All works of authorship by Pixorial.    
6. All proprietary rights granted by employees and contractors to Pixorial by
the execution of any and all Proprietary Information and Inventions Agreements.

 



Schedule Page 1

 



 

SCHEDULE 2.1

ALLOCATION OF SHARES

 

First Name  Last Name  No. of Shares  Andres  Espineira   20,000  Gina  Miccio 
 6,000  Justin  Van Dyke   1,000  Tim  Schreiner   1,000  Terry  Brown   800 
Dan  Logan   600  Aron  Bohl   500  Helen  Irza   500  Phil  Beadle   250 
Miroslav  Wiesner   400  Dean  Grenier   350  Brigitte  Ulrich-Twitty   333 
Morgan  Davies   163  Joel  Cooper   156  Judy  Logan   150  Erik  Van Lankvelt 
 109  Jason  Damata   100  Siena Pier Ventures 2007 Fund LLLP    3,167,589 
Total      3,200,000 

 



Schedule Page 2

 

 

SCHEDULE 2.2

ALLOCATION OF PURCHASE PRICE

 

[To be provided at or prior to Closing.]

 



Schedule Page 3

 

 

SCHEDULE 4.2

CONSENTS

 

1. Consent of Siena Pier Ventures 2007 Fund, LLLP related to that certain
Convertible Promissory Note dated June 27, 2008, as amended pursuant to the
Amendment dated as of February 2, 2010 in the principal amount of $1,400,000.00
as of January 12, 2010.     2. Consent of Siena Pier Ventures, LLC related to
that certain Senior Promissory Note dated June 2015 in the principal amount of
up to $825,000.00.

 



Schedule Page 4

 



 

SCHEDULE 4.7

LIABILITIES AND OBLIGATIONS

 

1. Convertible Promissory Note dated June 27, 2008, as amended pursuant to the
Amendment dated as of February 2, 2010 in the principal amount of $1,400,000.00
as of January 12, 2010 plus accrued and unpaid interest in favor of Siena Pier
Ventures 2007 Fund, LLLP related to that certain.     2. Senior Promissory Note
dated June 2015 in the principal amount of up to $825,000.00 plus accrued and
unpaid interest in favor of Siena Pier Ventures, LLC related to that certain.

 



Schedule Page 5

 



 

SCHEDULE 4.8

LITIGATION AND PROCEEDINGS

 

None.

 



Schedule Page 6

 

